REHEARING DENIED
A petition for rehearing has been filed by appellants. Before the opinion in this case was handed down, the court gave to the questions raised a most thorough and painstaking consideration. All cases were examined which could in any degree shed any light on the solution of these questions. The authorities cited in the petition for rehearing now before us were not overlooked. We can see no *Page 259 
good reason for departing from the decision as handed down, and, therefore, a rehearing is denied. It may be stated that Judge Potter, before his death, concurred in the view thus expressed.
Rehearing Denied.
KIMBALL, J., and METZ, District Judge, concur.